Citation Nr: 0506691	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for the residuals of a skull injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the veteran presented testimony during 
an appeals hearing held via videoconference before the 
undersigned Acting Veterans Law Judge (VLJ) in February 2005.  
A copy of the hearing transcript issued following the hearing 
is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
regarding whether new and material evidence has been received 
to reopen the veteran's claim of entitlement to service 
connection for the residuals of a skull injury.

2.  In an October 1982 rating decision, the RO denied the 
veteran's claim of service connection for the residuals of a 
skull injury.  He was notified of this decision and of his 
appellate rights that same month.  The veteran did not file a 
timely appeal with respect to this issue, and this decision 
is final.

3.  The evidence associated with the claims file since the 
October 1982 rating decision does not raise a reasonable 
possibility of substantiating the claim of service connection 
for the residuals of a skull injury. 




CONCLUSIONS OF LAW

1.  The unappealed October 1982 rating decision, which denied 
entitlement to service connection for the residuals of a 
skull injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2004).

2.  The evidence received since the October 1982 rating 
decision which relates to the issue of service connection for 
the residuals of a skull injury is not new and material, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, the Board will address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  The Board observes, however, that the VCAA 
appears to have left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 (West 2002).  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

VA has a duty to notify the claimant and the representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Recently, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) (2004) apply to cases pending before 
VA on November 9, 2000, even if the initial agency of 
original jurisdiction decision was issued before that date; 
and (2) that a claimant must be given notice in accordance 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
an initial unfavorable decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The veteran has been informed of the evidence needed to show 
his entitlement to the claim on appeal via December 2002 and 
June 2003 RO letters, the April 2003 rating decision, and the 
April 2004 statement of the case (SOC).  In addition, the 
December 2002 and June 2003 RO letters, and the April 2004 
SOC provided the veteran with specific information concerning 
changes in the law and regulations per the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including all relevant treatment records and examination 
reports.  As no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in an October 
1982 rating decision, the RO denied the veteran's claim of 
service connection for the residuals of a skull injury.  He 
was notified of this decision and of his appellate rights 
that same month.  The veteran did not file a timely appeal 
with respect to this issue, and this decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in September 2002, 
the veteran submitted a statement indicating that he was 
seeking to reopen his previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version following the regulatory change, are 
applicable in the appellant's case as the claim was filed (in 
September 2002) after August 29, 2001.

As discussed above, in an October 1982 rating decision, the 
veteran was denied service connection for the residuals of a 
skull injury on the grounds that the evidence did not show 
any actual residuals from an in-service injury.  Since the 
October 1982 rating decision, the evidence submitted by the 
veteran includes VA treatment records, including from the Bay 
Pines VA Medical Center (VAMC), dated from 2002 to 2003 which 
describe the treatment the veteran has received for various 
health problems.  

Specifically, the Board notes that September 2002 notations 
indicate the veteran sustained a scalp injury while in 
service.  As well, the September 2002 notations show the 
veteran was involved in a motor vehicle accident recently 
which led to left shoulder complaints.  Additionally, May 
2003 notations indicate the veteran was diagnosed with 
degenerative joint disease of the neck, post traumatic.  

Lastly, during the February 2005 videoconference hearing, the 
veteran testified that his current neck problems are related 
to the 1945 skull injury he sustained during active service.  
The veteran also testified that he was involved in a motor 
vehicle accident in 2002.

Upon a review of the evidence, the Board finds that the 
evidence received after the October 1982 rating decision is 
"new" evidence that is not redundant or cumulative of other 
evidence previously considered.  However, the evidence 
submitted is not material as it does not relate to an 
unestablished fact necessary to substantiate the claim, this 
being evidence of a nexus between an in-service laceration to 
the skull and current neck problems, including traumatic 
arthritis.  

Simply put, there remains a lack of medical evidence 
indicating the veteran's current neck disorder, the claimed 
residuals of a neck injury, were incurred in or aggravated by 
service.  While the veteran may have had a neck injury in 
service more than 50 years ago, there is no medical evidence 
indicating that this single injury has caused any current 
disability.  In this regard, the Board also notes the lapse 
of many years between the veteran's separation from service 
and the first treatment for the claimed disorder.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  There is 
nothing new and material in the record that would indicate 
that an injury that occurred more than one-half century ago 
has caused the current disorder.

The Board recognizes the veteran's sincere belief in this 
respect, but, without the appropriate medical training, his 
opinions are not significant enough, standing alone, to 
warrant reopening a claim.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  He does not have the 
medical qualifications to associate a current disorder to his 
service more than 50 years ago. 

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim of service connection for the residuals of a 
skull injury in that such evidence does not constitute new 
and material evidence, raising a reasonable possibility of 
substantiating the claim.  Accordingly, the appellant's claim 
of service connection for the residuals of a skull injury is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).




ORDER

New and material evidence not having been received to reopen 
a claim of service connection for the residuals of a skull 
injury, the claim is denied.


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


